
	
		I
		111th CONGRESS
		1st Session
		H. R. 2879
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2009
			Mrs. Kirkpatrick of
			 Arizona (for herself and Mr.
			 Perriello) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve health
		  care for veterans who live in rural areas, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Veterans Health Care Improvement
			 Act of 2009.
		2.Travel reimbursement for veterans receiving
			 treatment at facilities of the Department of Veterans Affairs
			(a)In
			 generalSection 111 of title
			 38, United States Code, is amended—
				(1)in subsection (a), by striking
			 traveled, and inserting (at a rate of 41.5 cents per
			 mile),;
				(2)by striking subsection (g); and
				(3)by redesignating subsection (h) as
			 subsection (g).
				(b)Clarification of
			 relation to public transportation in Veterans Health Administration
			 HandbookNot later than 30 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall revise the Veterans Health
			 Administration Handbook to clarify that an allowance for travel based on
			 mileage paid under section 111(a) of title 38, United States Code, may exceed
			 the cost of such travel by public transportation regardless of medical
			 necessity.
			3.Centers of excellence for rural health
			 research, education, and clinical activities
			(a)In generalSubchapter II of chapter 73 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					7330B.Centers of excellence for rural health
				research, education, and clinical activities
						(a)Establishment of centersThe Secretary, through the Director of the
				Office of Rural Health, shall establish and operate not less than one and not
				more than five centers of excellence for rural health research, education, and
				clinical activities, which shall—
							(1)conduct research on the provision of health
				services in rural areas;
							(2)develop specific models to be used by the
				Department in furnishing health services to veterans in rural areas;
							(3)provide education and training for health
				care professionals of the Department on the furnishing of health services to
				veterans in rural areas; and
							(4)develop and implement innovative clinical
				activities and systems of care for the Department for the furnishing of health
				services to veterans in rural areas.
							(b)Geographic dispersionThe Secretary shall ensure that the centers
				established under this section are located at health care facilities that are
				geographically dispersed throughout the United States.
						(c)Selection criteriaThe Secretary may not designate a health
				care facility as a location for a center under this section unless—
							(1)the peer review panel established under
				subsection (d) determines that the proposal submitted by such facility meets
				the highest competitive standards of scientific and clinical merit; and
							(2)the Secretary determines that such facility
				has, or may reasonably be anticipated to develop, the following:
								(A)An arrangement with an accredited medical
				school to provide residents with education and training in health services for
				veterans in rural areas.
								(B)The ability to attract the participation of
				scientists who are capable of ingenuity and creativity in health care research
				efforts.
								(C)A policymaking advisory committee, composed
				of appropriate health care and research representatives of the facility and of
				the affiliated school or schools, to advise the directors of such facility and
				such center on policy matters pertaining to the activities of such center
				during the period of the operation of such center.
								(D)The capability to conduct effectively
				evaluations of the activities of such center.
								(d)Panel To evaluate proposals(1)The Director of the Office of Rural Health
				shall establish a panel—
								(A)to evaluate the scientific and clinical
				merit of proposals submitted to establish centers under this section;
				and
								(B)to provide advice to the Director regarding
				the implementation of this section.
								(2)The panel shall review each proposal
				received from the Secretary and shall submit its views on the relative
				scientific and clinical merit of each such proposal to the Secretary.
							(3)The panel established under paragraph (1)
				shall be comprised of experts in the fields of public health research,
				education, and clinical care.
							(4)Members of the panel shall serve as
				consultants to the Department for a period not to exceed two years.
							(5)The panel shall not be subject to the
				Federal Advisory Committee Act (5 U.S.C. App.).
							(e)Funding(1)There are authorized to be appropriated to
				the Medical Care Account and the Medical and Prosthetics Research Account of
				the Department of Veterans Affairs such sums as may be necessary for the
				support of the research and education activities of the centers operated under
				this section.
							(2)There shall be allocated to the centers
				operated under this section, from amounts authorized to be appropriated to the
				Medical Care Account and the Medical and Prosthetics Research Account by
				paragraph (1), such amounts as the Under Secretary of health considers
				appropriate for such centers. Such amounts shall be allocated through the
				Director of the Office of Rural Health.
							(3)Activities of clinical and scientific
				investigation at each center operated under this section—
								(A)shall be eligible to compete for the award
				of funding from funds appropriated for the Medical and Prosthetics Research
				Account; and
								(B)shall receive priority in the award of
				funding from such account to the extent that funds are awarded to projects for
				research in the care of rural
				veterans.
								.
			(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 73 of such title is amended by inserting after the item relating to
			 section 7330A the following new item:
				
					
						7330B. Centers of
				excellence for rural health research, education, and clinical
				activities.
					
					.
			4.Transportation grants for rural veterans
			 service organizations
			(a)Grants authorized
				(1)In generalThe Secretary of Veterans Affairs shall
			 establish a grant program to provide innovative transportation options to
			 veterans in highly rural areas.
				(2)Use of fundsGrants awarded under this section may be
			 used by State veterans’ service agencies and veterans service organizations
			 to—
					(A)assist veterans in highly rural areas to
			 travel to Department of Veterans Affairs medical centers; and
					(B)otherwise assist in providing medical care
			 to veterans in highly rural areas.
					(3)Maximum
			 amountThe amount of a grant
			 under this section may not exceed $50,000.
				(4)No matching requirementThe recipient of a grant under this section
			 shall not be required to provide matching funds as a condition for receiving
			 such grant.
				(b)RegulationsThe Secretary shall prescribe regulations
			 for—
				(1)evaluating grant applications under this
			 section; and
				(2)otherwise administering the program
			 established by this section.
				(c)Veterans service organization
			 definitionIn this section,
			 the term veterans service organization means any organization
			 recognized by the Secretary of Veterans Affairs for the representation of
			 veterans under section 5902 of title 38, United States Code.
			(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $3,000,000 for each of fiscal years 2009 through
			 2013 to carry out this section.
			5.Demonstration projects on alternatives for
			 expanding care for veterans in rural areas
			(a)In generalThe Secretary of Veterans Affairs, through
			 the Director of the Office of Rural Health, shall carry out demonstration
			 projects to examine the feasibility and advisability of alternatives for
			 expanding care for veterans in rural areas, including the following:
				(1)Establishing a partnership between the
			 Department of Veterans Affairs and the Centers for Medicare and Medicaid
			 Services of the Department of Health and Human Services to coordinate care for
			 veterans in rural areas at critical access hospitals (as designated or
			 certified under section 1820 of the Social Security Act (42 U.S.C.
			 1395i–4)).
				(2)Establishing a partnership between the
			 Department of Veterans Affairs and the Department of Health and Human Services
			 to coordinate care for veterans in rural areas at community health
			 centers.
				(3)Expanding coordination between the
			 Department of Veterans Affairs and the Indian Health Service to expand care for
			 Indian veterans.
				(b)Geographic distributionThe Secretary of Veterans Affairs shall
			 ensure that the demonstration projects carried out under subsection (a) are
			 located at facilities that are geographically distributed throughout the United
			 States.
			(c)ReportNot later than two years after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall submit a
			 report on the results of the demonstration projects conducted under subsection
			 (a) to—
				(1)the Committee on Veterans' Affairs and the
			 Committee on Appropriations of the Senate; and
				(2)the Committee on Veterans' Affairs and the
			 Committee on Appropriations of the House of Representatives.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $350,000,000 for each of fiscal years 2009 through 2011 to carry out this
			 section.
			6.Program on provision
			 of readjustment and mental health care services to veterans who served in
			 Operation Iraqi Freedom and Operation Enduring Freedom
			(a)Program
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall establish a program to
			 provide—
				(1)to veterans of
			 Operation Iraqi Freedom and Operation Enduring Freedom, particularly veterans
			 who served in such operations while in the National Guard and the
			 Reserves—
					(A)peer outreach
			 services;
					(B)peer support
			 services;
					(C)readjustment
			 counseling and services described in section 1712A of title 38, United States
			 Code; and
					(D)mental health
			 services; and
					(2)to members of the
			 immediate family of such a veteran, during the three-year period beginning on
			 the date of the return of such veteran from deployment in Operation Iraqi
			 Freedom and Operation Enduring Freedom, education, support, counseling, and
			 mental health services to assist in—
					(A)the readjustment
			 of such veteran to civilian life;
					(B)in the case such
			 veteran has an injury or illness incurred during such deployment, the recovery
			 of such veteran; and
					(C)the readjustment
			 of the family following the return of such veteran.
					(b)Contracts with
			 community mental health centers and qualified entities for provision of
			 servicesIn carrying out the program required by subsection (a),
			 the Secretary shall contract with community mental health centers and other
			 qualified entities to provide the services required by such subsection only in
			 areas the Secretary determines are not adequately served by other health care
			 facilities of the Department of Veterans Affairs. Such contracts shall require
			 each contracting community health center or entity—
				(1)to the extent
			 practicable, to employ veterans trained under subsection (c);
				(2)to the extent
			 practicable, to use telehealth services for the delivery of services required
			 by subsection (a);
				(3)to participate in
			 the training program conducted in accordance with subsection (d);
				(4)to comply with
			 applicable protocols of the Department of Veterans Affairs before incurring any
			 liability on behalf of the Department for the provision of the services
			 required by subsection (a);
				(5)to submit annual
			 reports to the Secretary containing, with respect to the program required by
			 subsection (a) and for the last full calendar year ending before the submission
			 of such report—
					(A)the number of the
			 veterans served, veterans diagnosed, and courses of treatment provided to
			 veterans as part of the program required by subsection (a); and
					(B)demographic
			 information for such services, diagnoses, and courses of treatment;
					(6)for each veteran
			 for whom a community mental health center or other qualified entity provides
			 mental health services under such contract, to provide the Department of
			 Veterans Affairs with such clinical summary information as the Secretary shall
			 require; and
				(7)to meet such other
			 requirements as the Secretary shall require.
				(c)Training of
			 veterans for the provision of peer-outreach and peer-support
			 servicesIn carrying out the program required by subsection (a),
			 the Secretary shall contract with a national not-for-profit mental health
			 organization to carry out a national program of training for veterans described
			 in subsection (a) to provide the services described in subparagraphs (A) and
			 (B) of paragraph (1) of such subsection.
			(d)Training of
			 clinicians for provision of servicesThe Secretary shall conduct
			 a training program for clinicians of community mental health centers or
			 entities that have contracts with the Secretary under subsection (b) to ensure
			 that such clinicians can provide the services required by subsection (a) in a
			 manner that—
				(1)recognizes factors
			 that are unique to the experience of veterans who served on active duty in
			 Operation Iraqi Freedom or Operation Enduring Freedom (including their combat
			 and military training experiences); and
				(2)utilizes best
			 practices and technologies.
				(e)Reports
			 required
				(1)Initial report
			 on plan for implementationNot later than 45 days after the date
			 of the enactment of this Act, the Secretary shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report containing the plans of the Secretary to
			 implement the program required by subsection (a).
				(2)Status
			 reportNot later than one year after the date of the enactment of
			 this Act, the Secretary shall submit to the Committee on Veterans' Affairs of
			 the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the implementation of the program. Such report
			 shall include the following:
					(A)Information on the
			 number of veterans who received services as part of the program and the type of
			 services received during the last full calendar year completed before the
			 submission of such report.
					(B)An evaluation of
			 the provision of services under paragraph (2) of subsection (a) and a
			 recommendation as to whether the period described in such paragraph should be
			 extended to a five-year period.
					7.Improvement of
			 care of American Indian veterans
			(a)Indian Health
			 Coordinators
				(1)In
			 generalSubchapter II of chapter 73 of title 38, United States
			 Code, as amended by section 3, is further amended by adding at the end the
			 following new section:
					
						7330C.Indian
				Veterans Health Care Coordinators
							(a)In
				general(1)The Secretary shall
				assign at each of the 10 Department Medical Centers that serve communities with
				the greatest number of Indian veterans per capita an official or employee of
				the Department to act as the coordinator of health care for Indian veterans at
				such Medical Center. The official or employee so assigned at a Department
				Medical Center shall be known as the Indian Veterans Health Care
				Coordinator for the Medical Center.
								(2)The Secretary shall, from time to
				time—
									(A)survey the Department Medical Centers
				for purposes of identifying the 10 Department Medical Centers that currently
				serve communities with the greatest number of Indian veterans per capita;
				and
									(B)utilizing the results of the most
				recent survey conducted under subparagraph (A), revise the assignment of Indian
				Veterans Health Care Coordinators in order to assure the assignment of such
				coordinators to appropriate Department Medical Centers as required by paragraph
				(1).
									(b)DutiesThe
				duties of a Indian Veterans Health Care Coordinator shall include the
				following:
								(1)Improving outreach
				to tribal communities.
								(2)Coordinating the
				medical needs of Indian veterans on Indian reservations with the Veterans
				Health Administration and the Indian Health Service.
								(3)Expanding the
				access and participation of Department of Veterans Affairs, Indian Health
				Service, and tribal members in the Department of Veterans Affairs Tribal
				Veterans Representative program.
								(4)Acting as an
				ombudsman for Indian veterans enrolled in the health care system of the
				Veterans Health Administration.
								(5)Advocating for the
				incorporation of traditional medicine and healing in Department treatment plans
				for Indian veterans in need of care and services provided by the
				Department.
								(c)Native American
				definedIn this section, the term Indian has the
				meaning given the term in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C.
				450b).
							.
				(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 73 of such title, as amended by section 3, is further amended by
			 inserting after the item relating to section 7330B the following new
			 item:
					
						
							7330C. Indian
				Veterans Health
				Coordinators.
						
						.
				(b)Integration of
			 electronic health records with Indian Health ServiceNot later
			 than one year after the date of the enactment of this Act, the Secretary of
			 Veterans Affairs and Secretary of the Interior shall enter into a memorandum of
			 understanding to ensure that the health records of Indian veterans may be
			 transferred electronically between facilities of the Indian Health Service and
			 the Department of Veterans Affairs.
			(c)Transfer of
			 medical equipment to the Indian Health Service
				(1)In
			 generalThe Secretary of Veterans Affairs may transfer to the
			 Indian Health Service such surplus Department of Veterans Affairs medical and
			 information technology equipment as the Secretary of Veterans Affairs and the
			 Secretary of Health and Human Services jointly consider appropriate for
			 purposes of the Indian Health Service.
				(2)Transportation
			 and installationIn transferring medical or information
			 technology equipment under this subsection, the Secretary of Veterans Affairs
			 may transport and install such equipment in facilities of the Indian Health
			 Service.
				(d)Report on Joint
			 Health Clinics With Indian Health ServiceNot later than one year
			 after the date of the enactment of this Act, the Secretary of Veterans Affairs
			 and the Secretary of Health and Human Services shall jointly submit to Congress
			 a report on the feasability and advisability of the joint establishment and
			 operation by the Veterans Health Administration and the Indian Health Service
			 of health clinics on Indian reservations to serve the populations of such
			 reservations, including Indian veterans.
			8.Annual report to Congress on matters
			 related to care for veterans who live in rural areas
			(a)Annual reportThe Secretary of Veterans Affairs shall
			 submit to Congress each year, together with documents submitted to Congress in
			 support of the budget of the President for the fiscal year beginning in such
			 year (as submitted pursuant to section 1105 of title 31, United States Code),
			 an assessment, current as of the fiscal year ending in the year before such
			 report is submitted, of the following:
				(1)The implementation of the provisions of
			 this Act, including the amendments made by this Act.
				(2)The establishment and function of the
			 Office of Rural Health under section 7308 of title 38, United States
			 Code.
				(b)Additional requirements for initial
			 reportThe first report
			 submitted under subsection (a) shall also include the following:
				(1)The assessment of fee-basis health-care
			 program required by section 212(b) of the Veterans Benefits, Health Care, and
			 Information Technology Act of 2006 (Public Law 109–461; 120 Stat. 3422).
				(2)An assessment of the outreach program
			 required by section 213 of such Act (120 Stat. 3422; 38 U.S.C. 6303
			 note).
				
